     Case 5:19-cr-00048-FMO Document 48 Filed 10/25/19 Page 1 of 1 Page ID #:183



 1
 2
                                                                           10/25/2019
 3
                                                                            CW
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA -- WESTERN DIVISION
10
11     UNITED STATES OF AMERICA,                     Case No. ED CR 19-00048-FMO
12                 Plaintiff,                        ORDER TO CONTINUE
                                                     SENTENCING HEARING
13           v.
14     SERGIO J. LOPEZ DE TIRADO,
15                 Defendant.
16
17           GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that the
18     sentencing hearing is continued March 12, 2020 at 2:00 p.m.
19
20     DATED: October 25, 2019                    /s/
21                                          FERNANDO M. OLGUIN
                                            United States District Judge
22
23     Presented by:

24     Kim Savo                 .
25     KIM SAVO
       Deputy Federal Public Defender
26
       cc: USPO
27
28
